Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 20 of October 2021.
Claims 1, 11, and 20 have been amended.
Claims 1-3, 5-12, and 14-20 are currently pending and are rejected as described below. 

Response to Amendment/Argument
35 USC § 101
Applicant asserts that "the current invention can[not] exist outside of a computer environment and [cannot] be performed by a human with a pen and paper." Id Moreover, much like Claim 2 of Example 37 of the "Subject Matter Eligibility Examples: Abstract Ideas" from January 7, 2019, Applicant's claims, specifically independent claims 1, 11, and 20 automatically mark off a timeslot and prevent another meeting from being scheduled during a time associated with the timeslot (see, Applicant's FIG. 3). Further, the claims also allow for an automatic rolling of other meetings. Thus, the Applicant contends that "it is currently impossible for a human to enter [a] display and move the icons," where in this instance the icons would be the marking for the timeslot. Office Action, Page 5. Even further, Applicant contends that the proposed claims provide a solution that automatically adjusts meeting times and thus the solution "automatically adjusts them [the timeslots] for the human automatically which is an improvement to current 



35 USC § 103
Applicant asserts that the cited art is silent as to "comparing a mean of the volume of communications to a history of meetings," as recited in Applicant's independent claims 1, 11, and 20.  Examiner respectfully disagrees. Secondary reference Gupta ¶47 teaches that the data analyzer 154 can include routines for calculating an average, a medium, an elapsed time, or other suitable parameters for measuring an interaction level of the user 101 with the provided computing service. Therefore the combination of Krishnaswamy Byun and Gupta teaches the amended claim as necessitated by the new grounds of rejection and the prima facie stand.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to 
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claims 1, 11, and 20 recite “…configured to provide computer program instructions…to execute operations, the operations comprising the function of… for maintaining a profile for a set of users of the shared calendar system including…for maintaining a threshold of communication volume prior to scheduling a meeting; …for updating the threshold in the profile in response to a meeting being scheduled for the set of users based on a…examining examination of communications between the set of users within a configurable time period prior to the time of scheduling the meeting; …for, determining, after each event in a communication chain involving the set of users, whether the volume of communications within a prior time period of the duration of the configurable time period exceeds the threshold for the profile for the set of users; wherein determining that the threshold is exceeded includes comparing a mean of the volume of communications to a history of meetings based on previous volumes of communication; and proposing, automatically, in response to the volume of communications exceeding the threshold, the next mutually available timeslot for the set of users, wherein proposing the next 
	More specifically, claims 1, 11, and 20 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as proposing the next mutually available timeslot, “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as maintaining…a profile for a set of users of the shared calendar system including a threshold of communication volume prior to scheduling a meeting; updating the threshold in the profile in response to a meeting being scheduled for the set of users based on examination of communications between the set of users within a configurable time period prior to the time of scheduling the meeting; and proposing…in response to the volume of communications exceeding the threshold, the next mutually available timeslot for the set of users and “Mathematical Concepts”, specifically “mathematical calculations” such as determining, after each event in a communication chain involving the set of users, whether the volume of communications within a prior time period of the duration of the configurable time period exceeds the threshold for the profile for the set of users, wherein determining that the threshold is exceeded includes comparing the volume of communications to a history of meetings based on previous volumes of 
Dependent claims 2-3, 5-10, 12, and 14-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, claims 1, 11, and 20 do recite additional elements “processor” and “memory”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶56-69 “The computing device 400 may include at least one processor 401, a hardware module, or a circuit for executing the functions of the described components which may be software units executing on the at least 
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “processor” and “memory”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶56-69 disclosed above.
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 10, and 19 do not recite any additional elements beyond the abstract idea.

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.   See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3, 5-6, 11-12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180197151 to Krishnaswamy (hereinafter referred to as “Krishnaswamy”) in view of US 20190180248 to Byun et al. (hereinafter referred to as “Byun”) and in further view of US 20190182330 in view of Gupta et al. (hereinafter referred to as “Gupta”).


(A)	As per Claims 1, 11, and 20: 
Krishnaswamy expressly discloses the following:
maintaining, by a processor, a profile for a set of users of the shared calendar system including a threshold of communication volume prior to scheduling a meeting; (Krishnaswamy ¶35-37 the electronic processor determines that a second user (one or multiple users who are not the first user) exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a week with the first user.  These users account information are logged into a database allowing the system to track each individual user). 
	updating the threshold in the profile in response to a meeting being scheduled for the set of users based on examination of communications between the set of users within a configurable time period prior to the time of scheduling the meeting; (Krishnaswamy ¶32, 37 the electronic processor determines communication importance for each of the plurality of historical communications and groups the second user to an individual associated with at least one 
	determining, after each event in a communication chain involving the set of users, whether the volume of communications within a prior time period of the duration of the configurable time period exceeds the threshold for the profile for the set of users, wherein determining that the threshold is exceeded includes comparing…to a history of meetings based on previous volumes of communication; (Krishnaswamy ¶36-39 the plurality of historical communications may include communications exchanged during a predetermined historical time period, such as the past day, week, 30 days, 90 days, and the like. Based on the plurality of historical communications, the electronic processor 202 determines a frequent correspondent. A frequent correspondent may be an individual that exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a week with the first user. For example, the electronic processor 202 may determine an importance level for each of the plurality of historical communications and may set the second user to an individual associated with at least one of the plurality of historical communications that has an importance level that satisfies a predetermined threshold. In particular, the electronic processor 202 may set the second user to an individual that sent a communication to the first user or received a communication from the first user that was assigned a “high” importance level.  the electronic processor 202 may access (from the database 104) a plurality of calendar events associated with the first user, such as historical 
…in response to the volume of communications exceeding the threshold…; (Krishnaswamy ¶36-37 a second user (one or multiple users who are not the first user) exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a week with the first user). 
Although Krishnaswamy teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose automatically proposing the next mutually available timeslot for the users while placing a hold in their calendar and Byun further teaches.
proposing, automatically…the next mutually available timeslot for the set of users, wherein proposing the next mutually available timeslot prevents other meetings being arranged for any participant in the set of users overlapping the timeslot, wherein the prevention of other meetings includes marking the shared calendar for the set of users and rolling the other meetings that overlap to a subsequent timeslot; (Byun ¶48-54, 76-77 the set of candidate utility scores of the calendar event may be calculated at alternative times around the 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy’s determining a volume of communications between users, logging that data from the exchanges into a database while adjusting thresholds based on historical communication as well as user’s importance and have the set of candidate utility scores of the calendar event calculate alternative times around the scheduled time as potential times for rescheduling of Byun as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶35-37 and further generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date) as taught in Byun ¶48-54, 76-77. 

	…a mean of the volume of communications…; (Gupta ¶47 in further embodiments, the data analyzer 154 can include routines for calculating an average, a medium, an elapsed time, or other suitable parameters for measuring an interaction level of the user 101 with the provided computing service).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun’s determining a volume of communications between users, logging that data from the exchanges into a database while adjusting thresholds based on historical communication as well as user’s importance and have the data analyzer 154 include routines for calculating an average, a medium, an elapsed time, or other suitable parameters for measuring an interaction level of the user 101 with the provided computing service of Gupta as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶36-39 and further calculate an average interaction level (volume) between the user and the system as taught in Gupta ¶47. 

Krishnaswamy teaches a computer readable medium on [20] and a method on the Abstract


	As per Claims 2 and 12:
Krishnaswamy expressly discloses the following:
wherein the set of users is determined by monitoring communications and grouping sets of users by participants in a communication chain; (Krishnaswamy ¶37 the electronic processor groups the second user to an individual that sent a communication to the first user or received a communication from the first user that was assigned a “high” importance level). 

(C)	As per Claim 3:
Krishnaswamy expressly discloses the following:
wherein the threshold of communication volume is determined by an…number of communication events prior to previously scheduled meetings for the set of users; (Krishnaswamy ¶32 the electronic processor determines communication importance for each of the plurality of historical communications and groups the second user to an individual associated with at least one of the plurality of historical communications that has an importance level that satisfies a predetermined threshold”).
Although Krishnaswamy in view of Byun and in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose an average, however Gupta additionally teaches:
…average…; (Gupta ¶48 data analyzer calculates an average for measuring an interaction level between users).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun and in further view of Gupta’s determining a 

(D)	As per Claims 5 and 14:
Although Krishnaswamy in view of Byun and in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose the generation of t’ based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict and Byun additionally teaches.
determining that a proposed timeslot is not available; (Byun ¶51 if a meeting is currently scheduled to take place at 9 AM (e.g., time t) on Monday, Oct. 23, 2017, the generate operation 206 may generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date).
proposing a next mutually available timeslot for the set of users by rolling the scheduling forward; (Byun ¶76-77 Figs. 4A-B provide an example of newly proposed meeting Project Review labeled tentative starting at 9:30 AM which conflicts with Bob’s Meeting B labeled most flexible, and based on the flexibility analysis the system moves Meeting B from starting at 9:30 AM to starting at 8:30 AM in order to accommodate the Project Review meeting which is now scheduled as a medium-low flexibility illustrated by dark shading.  In this example, the 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun and in further view of Gupta’s determining a volume of communications between users, logging that data from the exchanges into a database while adjusting thresholds based on historical communication as well as user’s importance and generate a set of candidate utility scores for the calendar event if it were to take place at times t′ of Byun as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶35-37 in view of Byun and in further view of Gupta and further generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date) as additionally taught in Byun ¶48-54, 76-77. 

(E)	As per Claims 6 and 15:
Although Krishnaswamy in view of Byun and in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose the generation of t’ based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict and Byun additionally teaches.
wherein determining that a proposed timeslot is not available includes determining that another meeting is scheduled in the timeslot including one or more of the set of users; 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun and in further view of Gupta’s determining a volume of communications between users, logging that data from the exchanges into a database while adjusting thresholds based on historical communication as well as user’s importance and generate a set of candidate utility scores for the calendar event if it were to take place at times t′ of Byun as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶35-37 in view of Byun and in further view of Gupta and further generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date) as additionally taught in Byun ¶76. 

Claims 7, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180197151 to Krishnaswamy (hereinafter referred to as “Krishnaswamy”) in view of US 20190180248 to Byun et al. (hereinafter referred to as “Byun”) in further view of US 20190182330 in view of Gupta et al. (hereinafter referred to as “Gupta”) and in even further view of US 20170308866 to Cohen et al. (hereinafter referred to as “Cohen”).
 
(A)	As per Claims 7 and 16:
Although Krishnaswamy in view of Byun and in further view of Gupta teaches conflicting meeting events, it doesn’t expressly disclose reaching a start time and Byun additionally teaches.
…includes reaching the start time… without the meeting being confirmed; (Byun ¶27, 44 a flexibility score may be determined based on a factor representing a time difference between the start time of the existing calendar event and the current time. In this case, the factor relates to a remaining time before the calendar event is to take place. As the current time approaches the start time of the calendar event, rescheduling the calendar event becomes more difficult and complex. Meanwhile, the event request for the proposed calendar event at the proposed time may be added to the first calendar of the first invitee as tentative).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun and in further view of Gupta’s conflicting meeting events used to detect a pattern among meeting events when the user had two or more conflicting meeting events recognize the starting time of an event is approaching of Byun as both are analogous art which teach solutions to problems with scheduling meetings where the systems recognizes detect a pattern among meeting events when the user had two or more conflicting meeting events as taught in Krishnaswamy in view of Byun and in further view of Gupta and further recognizes the complexity of rescheduling a meeting fast approaching while having attendees that were never confirmed as additionally taught in Byun ¶27, 44. 
Although Krishnaswamy in view of Byun and in further view of Gupta teaches conflicting meeting events, it doesn’t expressly disclose determining a proposed timeslot is not available and Cohen further teaches.
wherein determining that a proposed timeslot is not available… of the proposed timeslot…; (Cohen ¶82 Conflicting meeting events feature may be used to detect a pattern among meeting events when the user had two or more conflicting meeting events).


(B)	As per Claims 10 and 19:
configuring settings for a set of users, wherein the configured settings include a duration of the configurable time period, a duration of the timeslot…; (Krishnaswamy ¶44-45 The system compares the calendars of first and second user during a period of time between Dec. 23rd at 8 AM and Dec. 27th at 6 PM where one of the users is out of the office as shown on Fig. 6 and displays on the second user’s calendar that the first user is unavailable during that period).
Although Krishnaswamy in view of Byun and in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose the generation of t’ based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict and Byun additionally teaches.
…and a number of unconfirmed proposed meetings…; (Byun ¶44 an event request for the proposed calendar event at the proposed time may be sent to the first invitee. In some aspects, when the proposed calendar event is added to the first calendar of the first invitee (either as 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun and in further view of Gupta’s calendars comparison of first and second user during a period of time and have tentative (unconfirmed) meeting invitations which generates a flexibly score for the proposed event of Byun as both are analogous art which teach solutions to problems with scheduling meetings where all users are able to attend as taught in Krishnaswamy ¶44-45 in view of Byun and in further view of Gupta and further generates a flexibly score for the proposed event that is tentative as additionally taught in Byun ¶44. 
Although Krishnaswamy in view of Byun and in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose each event or proposing another available timeslot mutually available to the users and Cohen specifically teaches the following:
…before stopping and rescheduling meeting…; (Cohen ¶91 a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting).


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180197151 to Krishnaswamy (hereinafter referred to as “Krishnaswamy”) in view of US 20190180248 to Byun et al. (hereinafter referred to as “Byun”) in further view of US 20190182330 in view of Gupta et al. (hereinafter referred to as “Gupta”) and in further view of US 20090125365in view of Masselle et al. (hereinafter referred to as “Masselle”).

(A)	As per Claims 8 and 17:
Although Krishnaswamy in view of Byun in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance while generating several alternative times (t’) based on candidates’ utility score that will reschedule a 
stopping the rolling schedule if the volume of communications falls by a configurable amount; (Masselle ¶28, 37 if two days before the scheduled meeting date autonomic meeting scheduling AMS utility 145 detects that the MPV has fallen below a value of 50%, AMS utility 145 automatically cancels the scheduled meeting and reschedules for another timeslot that is open to all meeting individuals so long as  meeting invitees Albert Thomas 202 and David Jones 205, designated as being of critical priority in attending the meeting, declines the meeting invitation (communication’s volume), the meeting will not occur at the scheduled timeslot).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun in further view of Gupta’s determining a volume of communications between users and whether that exceeds a threshold with knowing that data after each event and have the AMS utility automatically cancel scheduled meetings and reschedules them if MPV falls below 50% and continue to cancel/reject meeting invites until Albert and David are available to participate of Masselle as both are analogous art which teach solutions to problems with scheduling meetings determining a volume of communications between users and whether that exceeds a threshold as taught in Krishnaswamy ¶44-45 in view of Byun in further view of Gupta and further reschedules meetings until critical invitees are able to participate as taught in Masselle ¶28, 37. 

(B)	As per Claims 9 and 18:
Although Krishnaswamy in view of Byun in further view of Gupta teaches determining a volume of communications between users, logging that data from the exchanges into a database, 
stopping the rolling schedule if a predefined number of proposed meetings are not confirmed; (Masselle ¶36-37 AMS utility may determine that David Jones (a meeting invitee of critical priority) takes, historically, an average of three days from an initial meeting invitation to accept a meeting invitation. As a result, if David Jones has not accepted the meeting invitation by the fourth day of receiving the invitation, the MPV value (based on David Jones' lack of response) will commence to decay at an accelerated rate for the remainder of the meeting's lifecycle, until if two days before the scheduled meeting date AMS utility detects that the MPV has fallen below a value of 50%, AMS utility automatically cancels the scheduled meeting and reschedules for another timeslot that is open to all meeting individuals).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Byun in further view of Gupta’s determining a volume of communications between users and whether that exceeds a threshold with knowing that data after each event and determine that David Jones (a meeting invitee of critical priority) takes, historically, an average of three days from an initial meeting invitation to accept a meeting invitation of Masselle as both are analogous art which teach solutions to problems with scheduling meetings determining a volume of communications between users and whether that exceeds a threshold as taught in Krishnaswamy ¶44-45 in view of Byun in further view of Gupta and further have MPV value commence to decay at an accelerated rate for the remainder of the meeting's lifecycle based on David’s lack of responses, until if two days before the scheduled meeting date 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        12/9/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623